DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 12/23/2019.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 13 and 18, are directed, in part, to a method, storage device and device (i.e., statutory categories including a process, machine, manufacture or composition of matter) for document coding by

CLAIM 1:
receiving an input noun phrase;

identifying a master type of concept as a function of meanings of the input noun phrase;

generating a molecule data structure having the master type as a top level of the molecule data structure; and

inserting additional concepts in the molecule data structure based on molecule data structure rules having an equivalent molecule data structure to complete the molecule data structure.

CLAIM 13:
receiving an input noun phrase; 

identifying a master type of concept as a function of meanings of the input noun phrase; 

generating a molecule data structure having the master type as a top level of the molecule data structure; and 

inserting additional concepts in the molecule data structure based on molecule data structure rules having an equivalent molecule data structure to complete the molecule data structure

CLAIM 18:
a processor; and

a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising: 

receiving an input noun phrase;

identifying a master type of concept as a function of meanings of the input noun phrase; 

generating a molecule data structure having the master type as a top level of the molecule data structure; and

inserting additional concepts in the molecule data structure based on molecule data structure rules having an equivalent molecule data structure to complete the molecule data structure.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1, 13 and 18 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims are directed to coding documents by inputting data into a computer system which is a human activity and thus, certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claims 1, and similarly independent claims 13 and 18, as a whole, are directed to coding documents by inputting data into a computer system and recite “identifying a master type…”, “generating a molecule data structure…” and “inserting additional concepts in the molecule data structure…” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for the independent claims but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer, a machine-readable storage device, a processor, a memory device, and a program which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0079]-[0084] of applicant's specification (US 2020/0211136) recites that the system/method is implemented using a computing device such as a computer, but may be a smartphone, a tablet, smartwatch, smart storage device (SSD), or other computing devices which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.2.	Claims 1-2, 5-10, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al. (US 2013/0060785).

CLAIM 1
Sweeney teaches a computer implemented method (Sweeney: abstract), comprising:
receiving an input noun phrase (Sweeney: abstract; ¶¶ [0067], [0102]-[0104], [0112]-[0113], [0153]-[0155], [0158]-[0159] ; FIGS. 1-44);
identifying a master type of concept as a function of meanings of the input noun phrase (Sweeney: abstract; ¶¶ [0112]-[0113]; FIGS. 1-44);
generating a molecule data structure having the master type as a top level of the molecule (Sweeney: abstract; ¶¶ [0111]-[0113]; FIGS. 2A, 2B, 28A); and
inserting additional concepts in the molecule data structure based on molecule data structure rules having an equivalent molecule data structure to complete the molecule data structure (Sweeney: abstract; ¶¶ [0111]-[0113]; FIGS. 2A, 2B, 28A).

CLAIM 2
Sweeney teaches the method of claim 1 wherein the molecule data structure is a cutout of the semantic net that represents the semantics of a specialty domain in a most complete and structured manner and which cutout represents the semantics of the input noun phrase (Sweeney: abstract; ¶¶ [0069]-[0071], [0082], [0111]; FIGS. 2A, 2B).

CLAIM 5
Sweeney teaches the method of claim 1 wherein one or more additional concepts have associated attributes (Sweeney: abstract; ¶¶ [0011]-[0014], [0120]; FIGS. 1-44).

CLAIM 6
Sweeney teaches the method of claim 1 wherein generating the molecule data structure comprises interpreting the text of the input noun phrase using rules of a domain specific knowledge base in a stepwise manner such that one rule after the other makes a small interpretation change to the input, until the final molecule data structure is created (Sweeney: abstract; ¶¶ [0011]-[0014]; FIGS. 1-44).

CLAIM 7
Sweeney teaches the method of claim 6 wherein the rules also have a molecule data structure and are thus also cutouts of the same domain specific semantic net as all other molecule data structures, wherein the rules have a dynamic potential with which they are able to transform other molecule data structures, and contrary to these “dynamic” rules, the non-rules molecule data structures comprising inputs, outputs and intermediate states of the interpretation are of purely “static” nature and do not have the ability to change other molecule data structures, but represent a momentary state of interpretation (Sweeney: abstract; ¶¶ [0011]-[0014]; FIGS. 1-44).

CLAIM 8
Sweeney teaches the method of claim 7 wherein the rules have operators assigned to one or more of their atoms, with which operators the method checks the matching of the rule to a given input and executes the changes to it (Sweeney: abstract; ¶¶ [0011]-[0014]; FIGS. 1-44).

CLAIM 9
Sweeney teaches the method of claim 8 wherein associated attributes are included in the molecule data structure in response to no value being provided by the input noun phrase at this site (Sweeney: abstract; ¶¶ [0011]-[0014]; FIGS. 1-44).

CLAIM 10
Sweeney teaches the method of claim 9 wherein including attributes is either performed by a rule calling the attribute explicitly by its name or by a rule with a placeholder character in it which acts as a signal to copy the concept to be attributed from another site of the interim state of interpretation to the correct site of the developing molecule data structure (Sweeney: abstract; ¶¶ [0011]-[0014]; FIGS. 1-44).

CLAIMS 13-15
Claims 13-15 repeat substantially the same limitations as those in claims 1-3. As such, claims 13-15 are rejected for substantially the same reasons given for claims 1-3 and are incorporated herein.

CLAIM 17
Claim 17 repeats substantially the same limitations as those in claims 9-10. As such, claim 17 is rejected for substantially the same reasons given for claims 9-10 and are incorporated herein.

CLAIMS 18-20
Claims 18-20 repeats substantially the same limitations as those in claims 1-3. As such, claims 18-20 is rejected for substantially the same reasons given for claims 1-3 and are incorporated herein.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.1.	Claims 3-4, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US 2013/0060785), in view of Phillips (US 2012/0110016).

CLAIM 3
Sweeney does not appear to explicitly teach the method of claim 2 and further assigning codes based on the completed molecule data structure, wherein the codes correspond to the semantics of a specialty subject.
Phillips, however, teaches assigning codes based on the completed molecule data structure, wherein the codes correspond to the semantics of a specialty subject (Phillips: abstract; ¶¶ [0032], [0064], [0068]; FIGS. 1-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the systems and methods and apparatuses for computer-assisted full medical code scheme to code scheme mapping, as taught by Phillips, with the knowledge representation systems and methods incorporating customization, as taught by Sweeney, with the motivation of facilitating healthcare terminology mapping and medical coding (Phillips: ¶¶ [0001]-[0006]).

CLAIM 4
Sweeney does not appear to explicitly teach the method of claim 3 wherein the codes comprise a medical coding system.
Phillips, however, teaches wherein the codes comprise a medical coding system (Phillips: abstract; ¶¶ [0032], [0064], [0068]; FIGS. 1-16).
The motivation to include the teachings of Sweeney with the teachings of Phillips is the same as that of claim 1 above and is incorporated herein.

CLAIM 11
Sweeney does not appear to explicitly teach the method of claim 6 wherein the operations further comprise identifying specific sites in the input molecule data structure without an associated value by observing the placeholder character in the corresponding site of the data structure of the rule molecule.
Phillips, however, teaches wherein the operations further comprise identifying specific sites in the input molecule data structure without an associated value by observing the placeholder character in the corresponding site of the data structure of the rule molecule (Phillips: abstract; ¶¶ [0032], [0064], [0068]; FIGS. 1-16).
The motivation to include the teachings of Sweeney with the teachings of Phillips is the same as that of claim 1 above and is incorporated herein.

CLAIM 12
Sweeney does not appear to explicitly teach the method of claim 6 wherein the operations further comprise presenting a question created by a rule to a user; receiving an answer specifying a value for an attribute, proposed by the said rule; and adding the received value to the molecule data structure.
Phillips, however, teaches wherein the operations further comprise presenting a question created by a rule to a user; receiving an answer specifying a value for an attribute, proposed by the said rule; and adding the received value to the molecule data structure (Phillips: abstract; ¶¶ [0032], [0064], [0068]; FIGS. 1-16).
The motivation to include the teachings of Sweeney with the teachings of Phillips is the same as that of claim 1 above and is incorporated herein.

Relevant Non-Cited Prior Art
6.	The following discovered prior art was not cited in this rejection but may be relevant: 
Demiroski et al. (US 7917534) – Systems and Methods for Extensions and Inheritance for Units of Information
Hunt et al. (US 2011/0320396) – Systems and Methods for Analyzing and Synthesizing Complex Knowledge Representations

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686